NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

CLEVON LAMAR GHENT,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-577
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 25, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Mark F. Carpanini,
Judge.

Clevon Lamar Ghent, pro se.


PER CURIAM.

             Affirmed. See Brooks v. State, 969 So. 2d 238 (Fla. 2007); Carpenter v.

State, 884 So. 2d 385 (Fla. 2d DCA 2004); Shortridge v. State, 884 So. 2d 321 (Fla. 2d

DCA 2004); Allen v. State, 976 So. 2d 1189 (Fla. 5th DCA 2008); Williams v. State, 907
So. 2d 1224 (Fla. 5th DCA 2005).



CRENSHAW, LUCAS, and ATKINSON, JJ., Concur.